Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Family Court, Monroe County (John J. Rivoli, J.), entered September 11, 2006 in a proceeding pursuant to Family Court Act article 6. The temporary order, among other things, granted petitioner a period of extended visitation with the child and granted respondent visitation with the child.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties, the Law Guardian and the parties on May 9, 14, and 15, 2007, respectively,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Martoche, J.P., Lunn, Peradotto, Green and Pine, JJ.